Brief Stricken, Motion to Extend Time to File Brief Dismissed as Moot, and
Order filed January 15, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00150-CV
                                  ____________

                        GLENN JOHNSON, Appellant

                                        V.

                      WILLIAM VILLATORO, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1105737

                                   ORDER

      On January 9, 2019, appellant filed a brief that does not comply with the
Texas Rules of Appellate Procedure. The brief fails to comply with Rule 38.1(g)
because the Statement of Facts is not supported by record references. See Tex. R.
App. P. 38.1(g). The brief fails to comply with Rule 38.1(i) because the brief must
contain, under an appropriate heading, a clear and concise argument for the
contentions made with appropriate citations to authorities and to the record. See
Tex. R. App. P. 38.1(i).

        Accordingly, we STRIKE appellant’s brief. Appellant is ordered to file a
brief that complies with the Texas Rules of Appellate Procedure by January 29,
2019.

        If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). If appellant fails to
timely file a brief in accordance with Rule 38, the appeal may be dismissed for
want of prosecution or the trial court’s judgment affirmed based on appellee’s
brief. See Tex. R. App. P. 38.8(a)(1), (3).

        On December 13, 2018, appellant filed a motion to extend time to file a
brief. The motion is dismissed as moot.



                                        PER CURIAM